 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10          KIRK RISHOR,                                     CASE NO. C18-708 MJP

11                                  Petitioner,              ORDER RE: NEXT STATUS
                                                             REPORT
12                  v.

13          UNITED STATES OF AMERICA,

14                                  Respondent.

15

16          The Court has received and reviewed the parties’ Joint Status Report (Dkt. No. 18), and

17   enters the following order:

18          IT IS ORDERED that the parties shall file a further status report by no later than

19   November 30, 2018, advising the Court of whether and when the final documents were provided

20   to Petitioner and (if no amended pleading has yet been filed) when Petitioner anticipates he will

21   file any further pleading.

22

23

24


     ORDER RE: NEXT STATUS REPORT - 1
 1         The clerk is ordered to provide copies of this order to Petitioner and all counsel.

 2         Dated November 13, 2018.

 3

 4
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: NEXT STATUS REPORT - 2
